Citation Nr: 0415452	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a request to reopen a claim of entitlement to service 
connection for asbestosis.  The veteran disagreed with that 
decision in November 1999.  Subsequently, the RO reopened the 
claim and denied service connection for asbestosis by a 
rating decision issued in mid-June 2000.  The veteran 
disagreed with that rating decision in mid-June 2001, and 
after issuance of a statement of the case (SOC) in August 
2001, submitted a timely substantive appeal in September 
2001.  By a decision issued in September 2002, the Board 
reopened the claim of entitlement to service connection for 
asbestosis.  In July 2003, the Board REMANDED the claim of 
entitlement to service connection for asbestosis for further 
development.  The claim now returns to the Board for 
appellate review.

The veteran requested a hearing before the Board, and the 
requested hearing was conducted before the undersigned 
Veterans Law Judge in May 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative, in a November 2003 statement, 
contends that the veteran has not been properly notified of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board notes that the July 2003 remand did not 
specifically direct the RO to provide the veteran with notice 
of the VCAA.  The RO's August 2003 supplemental statement of 
the case did not include discussion of or citation to the 
VCAA or the implementing regulation.  In light of the 
interpretations of the VCAA announced by the United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and subsequent decisions, 
the Board agrees that further notification to the veteran of 
the provisions of the VCAA is required.

Accordingly, the appeal is REMANDED for the following action:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, advise the veteran of the 
provisions of the VCAA.

(b) Notify the veteran of the information 
and evidence required to substantiate his 
claim for service connection for 
asbestosis.  Notify the veteran as to 
which portions of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  The veteran 
should be specifically notified that he 
should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing his claim.  Advise the 
veteran that he may submit additional 
clinical records, medical opinions, or 
statements which will assist him to 
substantiate the claim.  Request that he 
provide any evidence in his possession.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  Afford the veteran the opportunity to 
identify any clinical evidence which 
might be relevant to his claim that is 
not already associated with the claims 
file.  Obtain any identified clinical 
records. 

3.  Ask the veteran to identify any 
additional clinical records which may 
have been considered in association with 
his claim for Social Security 
Administration disability benefits which 
are not already associated with his VA 
claims file.  Afford the veteran an 
opportunity to identify any other 
disability benefit claims which might be 
relevant to his claim for service 
connection for asbestosis.  Afford the 
veteran an opportunity to submit 
alternative evidence regarding a current 
clinical diagnosis of asbestosis or the 
relationship between exposure to asbestos 
during service and any current diagnosed 
medical disorder, including statements 
from former employers, supervisors, or 
co-workers, written opinions from 
physicians or other health care 
providers, and the like.

4.   If, after review of additional 
evidence submitted or identified 
following the notice described above, the 
AMC determines that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

5.  After all necessary development 
described above has been conducted, the 
AMC should review the claims file in 
light of the provisions of the VCAA and 
any guidance issued regarding any VA 
duty, including notice or duty to assist, 
under the VCAA, to assure that each 
provision has been met to the extent 
possible.  The veteran's claim should 
then be readjudicated.  

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



       _________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

